 

Exhibit 10.3

 

SETTLEMENT AGREEMENT AND GENERAL MUTUAL RELEASE

 

This Settlement Agreement and General Mutual Release (“Agreement”) is entered
into effective this 15th day of May, 2020 by and between EMA Financial, LLC, a
Delaware limited liability company (“EMA”) and Blow & Drive Interlock
Corporation, a Delaware corporation (“BDIC”). EMA and BDIC shall each be
referred to as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, on February 26, 2020, BDIC closed a transaction with EMA that was the
subject of a Securities Purchase Agreement (the “EMA SPA”) and corresponding
Convertible Promissory Note (the “EMA Note”), both dated February 24, 2020.
Under the EMA SPA and the EMA Note, BDIC issued EMA the EMA Note in the
principal amount of Seventy Five Thousand Dollars ($75,000) in exchange for
Sixty Thousand Dollars ($60,000), with the remaining going to an original
issuance discount of $11,250, $1,000 to EMA for due diligence, and $2,750 for
EMA’s legal counsel for drafting the loan documents. The EMA Note bears interest
at Ten Percent (10%) per annum and matures on November 24, 2020;

 

WHEREAS, on or about same time we entered into the EMA Agreements we entered
into similar agreements with Crown Bridge Partners, LLC and Auctus Fund, LLC
(together, the “Other Lenders”);

 

WHEREAS, as a result of BDIC entering into the agreements with the Other
Lenders, and pursuant to the terms of the EMA SPA, BDIC became obligated to
issue EMA a warrant to acquire shares of its common stock, but BDIC has not yet
issued the warrant (the “EMA Warrant” and together with the EMA SPA and EMA
Note, the “EMA Agreements”);

 

WHEREAS, the Parties now desire to have BDIC pay Seventy Five Thousand Dollars
($75,000) to EMA, in exchange for EMA giving up all rights to any other
consideration under the EMA Agreements, with each Party giving the other Party a
full, general release for any all claims related to the EMA Agreements;

 

NOW, THEREFORE, for good and adequate consideration, the receipt of which is
hereby acknowledged, without admitting or denying any wrongdoing by any Party
hereto, the Parties covenant, promise and agree as follows:

 

AGREEMENT

 

1. In full satisfaction of any and all cash, securities or other consideration
BDIC owes EMA under the EMA Agreements, the Parties agree that BDIC will pay EMA
Seventy Five Thousand Dollars ($75,000) (the “Consideration”) on or before May
18, 2020 (the “Deadline”). To evidence the full satisfaction of the EMA Note,
upon EMA’s receipt of the Consideration on or before the Deadline, EMA will
deliver a signed version of the Notice of Debt Satisfaction attached hereto as
Exhibit A. To evidence the surrender of any rights to the EMA Warrant, upon
EMA’s receipt of the Consideration on or before the Deadline, EMA will deliver a
signed version of the Surrender of Warrant attached hereto as Exhibit B. EMA
acknowledges and agrees that upon receipt of this signed Agreement, the
Consideration on or before the Deadline, and the conditions of Section 2 being
met, EMA will not own any securities of BDIC, and will not be owed any money or
securities from BDIC, as a result of the EMA Agreements.

 

2. The Parties agree that this Agreement will not be effective and will be of no
force and effect unless and until the Other Lenders enter into substantially
similar agreements as this Agreement fully settling all consideration owed by
BDIC to the Other Lenders under their agreements with BDIC.

 

3. In exchange for the Consideration and the EMA Release as defined herein, BDIC
agrees to fully release EMA from all obligations under the EMA Agreements as set
forth herein.

 

 1 

 

 

4. In exchange for the Consideration and the BDIC Release as defined herein, EMA
agrees to fully release BDIC from all obligations under the EMA Agreements as
set forth herein.

 

5. Effective with the signing of this Agreement by EMA, BDIC and its respective
agents, affiliates, divisions, predecessors, successors and assigns, hereby
release EMA, and each and all of his present and former agents, officers,
directors, attorneys, and employees, from and against any and all claims,
agreements, contracts, covenants, representations, obligations, losses,
liabilities, demands and causes of action which it may now or hereafter have or
claim to have against EMA under the EMA Agreements (the “BDIC Release”). This
release of claims and defenses shall not alter the prospective duties or
representations between the Parties under this Agreement.

 

6. Effective with the signing of this Agreement by BDIC, EMA and its respective
agents, affiliates, divisions, predecessors, successors and assigns, hereby
release BDIC, and each and all of its present and former agents, officers,
directors, attorneys, and employees, from and against any and all claims,
agreements, contracts, covenants, representations, obligations, losses,
liabilities, demands and causes of action which it may now or hereafter have or
claim to have against BDIC under the EMA Agreements (the “EMA Release”). This
release of claims and defenses shall not alter the prospective duties or
representations between the Parties under this Agreement.

 

7. The Parties acknowledge and agree that these releases apply to all claims
that they may have against the other Party arising out of, or pertaining to the
EMA Agreements, including, but not limited to, causes of action, injuries,
damages, claims for costs or losses to a Party’s person and property, real or
personal, whether those injuries, damages, or losses are known or unknown,
foreseen or unforeseen, or patent or latent. The Parties agree not to file any
complaints, causes of action, or grievances with any governmental, state or
county entity against the other Party arising out of, or pertaining to the EMA
Agreements. The Parties acknowledge and agree that the releases do not apply to
any claims either Party may have against the other regarding this Agreement.

 

8. The Parties expressly agree and understand that the above releases will be
effective as of the date of the Parties signing this Agreement, and the Other
Lenders signing their agreement, whichever is later, provided that BDIC complies
with the terms of this Agreement.

 

9. Section 1542 Release. It is understood and agreed by both Parties that all
rights under an applicable provision similar to Section 1542 of the Civil Code
of California, which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor,”

 

are hereby expressly waived. The Parties acknowledge, agree and understand the
consequences of a waiver of Section 1542 of the California Civil Code, or a like
applicable provision, and assume full responsibility for any and all injuries,
damages, losses or liabilities that may hereinafter arise out of or be related
to matters released hereunder. The Parties understand and acknowledge that the
significance and consequence of this waiver of Section 1542 of the Civil Code,
or a like applicable provision, is that even if a Party should eventually suffer
additional damages from the EMA Agreements, it will not be permitted to make any
claim for those damages. Furthermore, the Parties acknowledge that they intend
these consequences even as to claims for damages that may exist as of the date
of the signing of this Agreement but which the Parties do not know exist, and
which, if known, would materially affect the Party’s decision to execute this
Agreement, regardless of whether the Party’s lack of knowledge is the result of
ignorance, oversight, error, negligence, or any other cause. The Parties
acknowledge and agree that the releases do not apply to any claims either Party
may have against the other regarding the Settlement or this Agreement.

 

 2 

 

 

10. The Parties acknowledge and agree that they will not defame or disparage the
services, business, integrity, veracity, or personal or professional reputation
of the other Party or any the other Party’s directors, officers, employees,
affiliates, or agents of any of the foregoing in either a professional or
personal manner; provided that the Parties may testify and respond truthfully to
any questions from or on behalf of the themselves or any of its affiliates, or
in any legal proceeding, arbitration or governmental investigation, or in any
circumstances in which an answer may be legally compelled.

 

11. Each Party acknowledges and represents that, in executing this Agreement,
such Party has not relied on any inducements, promises, or representations made
by any Party or any party representing or serving such Party, unless expressly
set forth herein.

 

12. This Agreement pertains to a disputed claim and does not constitute an
admission of liability by any Party for any purpose, except as otherwise
provided herein.

 

13. This Agreement may not be amended, canceled, revoked or otherwise modified
except by written agreement subscribed by all of the Parties to be charged with
such modification.

 

14. This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective partners, employees, agents, servants,
heirs, administrators, executors, successors, representatives and assigns.

 

15. All notices and other required or permitted communications shall be in
writing, and shall be addressed as follows:

 

If to BDIC: Blow & Drive Interlock Corporation   1427 S. Robertson Blvd.   Los
Angeles, CA 90035   Attn. David Haridim, Chief Executive Officer   E-mail:
info@blowanddrive.com   Fax: _____________________

 

With a copy to (which shall not constitute notice):

 

  Law Offices of Craig V. Butler   300 Spectrum Center Drive, Ste 300   Irvine,
CA 92618   Attn. Craig V. Butler, Esq.   E-mail: cbutler@craigbutlerlaw.com  
Fax: (949) 209-2545

 

If to EMA: EMA Financial, LLC   40 Wall Street, 17th Floor   New York, NY 10005
  Attn: Felicia Preston   Email: admin@emafin.com

 

All notices shall be given (a) by personal delivery to the party, (b) by
facsimile, (c) by e-mail, or (d) by overnight or other express courier services.
All notices shall be effective and shall be deemed given on the date of receipt
at the principal address if received during normal business hours, and, if not
received during normal business hours, on the next business day following
receipt. Either Party may change its address by notice to the other Party.

 

 3 

 

 

16. In the event of any action, suit or other proceeding instituted to remedy,
prevent or obtain relief from a breach of this Agreement, arising out of a
breach of this Agreement, involving claims within the scope of the releases
contained in this Agreement, or pertaining to a declaration of rights under this
Agreement, the prevailing Party shall recover all of such Party’s attorneys’
fees and costs incurred in each and every such action, suit or other proceeding,
including any and all appeals or petitions therefrom.

 

17. This Agreement and the rights of the parties hereunder shall be governed by
and construed in accordance with the governing laws under the EMA Agreements
including all matters of construction, validity, performance, and enforcement
and without giving effect to the principles of conflict of laws. Venue for any
action brought under this Agreement shall be the venue specified in the EMA
Agreements.

 

18. This Agreement sets forth the entire agreement and understanding of the
Parties hereto and supersedes any and all prior agreements, arrangements and
understandings related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement, and
no Party hereto shall be bound by or liable for any alleged understanding,
promise, inducement, statement, representation, warranty, covenant or condition
not so set forth.

 

19. Party has had the opportunity to have its legal counsel review this
Agreement on its behalf. If an ambiguity or question of law or intent arises
with respect to any provision of this Agreement, the Agreement will be construed
as if drafted jointly by the Parties. The Parties expressly agree that the
construction and interpretation of this Agreement shall not be strictly
construed against the drafter.

 

20. Notwithstanding anything herein to the contrary, this Agreement shall be
null and void and of no further or effect if BDIC fails to pay the Consideration
to EMA on or before the Deadline.

 

[signature page follows]

 

 4 

 

 

IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby, execute
this Agreement upon the date first set forth above.

  

 

“BDIC”

 

    “EMA”   Blow & Drive Interlock Corporation, Inc.     EMA Financial, LLC   a
Delaware corporation     a Delaware limited liability company                
By: David Haridim   By: Its: Chief Executive Officer   Its:

 

 5 

 

 

Exhibit A

 

Notice of Full Debt Satisfaction

 

Pursuant to that certain Settlement Agreement and General Mutual Release dated
May 15, 2020 (the “Agreement”) by and between EMA Financial, LLC, a Delaware
limited liability company (“EMA”) and Blow & Drive Interlock Corporation, a
Delaware corporation (“BDIC”), EMA is surrendering that certain Convertible
Promissory Note dated February 24, 2020 issued by BDIC to EMA in the principal
amount of $75,000 (the “Note”) in exchange for the Consideration (as defined in
the Agreement). As noted in the Agreement, this Notice of Full Debt Satisfaction
is the documentation required by the Parties to evidence EMA’ surrender of the
Note and that EMA considers all amounts due under the Note to be fully-satisfied
upon the closing of the transactions contemplated in the Agreement.

 

By signing below, at the closing of the Agreement (as defined in the Agreement)
EMA irrevocably extinguishes all amounts owed to it from BDIC under the Note,
and such amount shall be deemed to be paid and satisfied in full, in exchange
for the consideration owed to EMA under the Consideration.

 

EMA Financial, LLC, a Delaware limited liability company

 

Signature: _____________________________________________________________      
Print Name: ____________________________________________________________      
Title: _________________________________________________________________      
Address: _____________________________________________________________      
                 _____________________________________________________________  

 

 6 

 

 

Exhibit B

 

Surrender of Warrant

 

FOR VALUE RECEIVED, the undersigned does hereby cancels any rights to warrants
to acquire shares of BDIC’s common stock. The rights to any warrants are being
cancelled pursuant to the terms of that certain Settlement Agreement and Mutual
General Release by and between EMA Financial, LLC, a Delaware limited liability
company (“EMA”) and Blow & Drive Interlock Corporation, a Delaware corporation
(“BDIC”), dated May 15, 2020.

 

IN WITNESS HEREOF, the party below has executed this Surrender of Warrant as of
the date indicated by his signature below.

 

  EMA Financial, LLC       Dated: May 15, 2020                 By:     Its:  

 



 7 

 